Citation Nr: 1139854	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-19 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for fibromyositis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which inter alia denied service connection for fibromyositis.


FINDING OF FACT

Fibromyositis was not shown in service, and the Veteran does not have current fibromyositis that is etiologically related to service.


CONCLUSION OF LAW

Fibromyositis was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The notification obligation in this case was accomplished by way of a letter dated in August 2007, prior to the rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded an opportunity for a personal hearing, but declined.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  An examination was not conducted since the evidence fails to indicate the claimed disability may be associated with service.  

Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Fibromyositis is a chronic inflammation of a muscle with an overgrowth, or hyperplasia, of the connective tissue.  Stedman's Medical Dictionary, 670 (27th ed., 2000).  The Veteran essentially contends that he developed fibromyositis immediately after discharge from service and has had the disorder continually thereafter.

Service treatment records (STRs) relating to the Veteran's period of active duty from December 1972 to May 1976 show no indication of fibromyositis or related symptoms.  In May 1976 the Veteran complained of backaches.  In a self-reported Report of Medical History executed in November 1975 the Veteran specifically denied history of neuritis or any other back or joint pain, and the corresponding Reports of Medical Examination showed clinical evaluation of all musculoskeletal systems as "normal."

The Veteran had a VA examination in June 1976, immediately after discharge from service, in which he complained of low back pain beginning in service.  X-ray examination showed degenerative disc disease (DDD) at L5-S1; the examiner diagnosed "low back pain syndrome" but subsequently amended the diagnosis to DDD.  There is no clinical indication of fibromyositis.  A rating decision in August 1976 granted service connection for DDD.

The Veteran also presented to the VA outpatient clinic in June 1976, immediately after discharge from service, complaining of low back pain.  The clinical assessment in June 1976 was fibromyositis (provisional diagnosis).  Orthopedic consultation in August 1976 showed an impression of mechanical low back pain; there is no subsequent reference to fibromyositis.  

The file contains self-reported Reports of Medical History prepared by the Veteran in conjunction with periodic physical examinations for retention in the National Guard, dated in November 1975, February 1978, April 1982, December 1987 and January 1992; in those documents he denied history of neuritis or any other back or joint pain.  The corresponding Reports of Medical Examination show clinical evaluation of all musculoskeletal systems as "normal."

VA treatment records relating to the lower back show diagnosis of lumbar spondylosis (December 2004) as well as left lower extremity radiculitis (November 2004).  In January 2005 and August 1007 the Veteran had VA examinations of the spine in which the examiners diagnosed lumbar spondylosis; the examination reports are silent in regard to fibromyositis or related symptoms.  

On review of the evidence above, the Board finds the provisional diagnosis of fibromyositis in June 1976 was clearly not intended to be a definitive diagnosis.  "Provisional" means "serving for the time being, or temporary;" see Webster's New Collegiate Dictionary, 921 (1979).   Following competent diagnosis of DDD and spondylosis there has never again been a clinical impression of fibromyositis, or any reference to history of fibromyositis.  The Board concludes the Veteran did not have fibromyositis in service, and that he does not have current fibromyositis.  It follows he cannot have fibromyositis due to service.

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case there is no evidence of current fibromyositis, and the Veteran's actual diagnosed low back disability (lumbar spondylosis) is service-connected and compensated under the rating schedule.   

In sum, the Board has found that fibromyositis was not shown in service and that the Veteran does not have current fibromyositis that is etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

The evidence in this case preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

  
ORDER

Service connection for fibromyositis is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


